Citation Nr: 1520964	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1964 to October 1964 and active service from May 1975 to April 1981 and from July 1983 to December 1996.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for bilateral knee disabilities, previously claimed as knee conditions, in a February 1997 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the February 1997 rating decision is new and material and relates to an unestablished fact necessary to substantiate the Veteran's claims.

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's knee disabilities are related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating decision is new and material, and the Veteran's service connection claim for a left knee disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Evidence received since the February 1997 rating decision is new and material, and the Veteran's service connection claim for a right knee disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to service connection for bilateral knee disabilities was denied by a February 1997 rating decision which is now final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the February 1997 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, 659 at 1367-68; see also Buie, 24 Vet. App. at 251-52.  Thus, the February 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

At the time of the February 1997 rating decision, the evidence of record included the service treatment records.  On medical history reports in March 1981, April 1982, June 1983, and May 1985, October 1990, June 1995, and August 1996, the Veteran reported having never had a bone, joint or other deformity or a "trick" or locked knee.  At examinations in April 1982, June 1983, April 1985, October 1990, June 1995, and August 1996, the lower extremities were normal.  The Veteran complained of swelling in the right knee and calf at May 1990 treatment.  He said that the right knee felt stiff, as if arthritic, when walking, although he did not experience this at the treatment.  The Veteran was put on light duty due to the right leg.  At a September 1996 VA examination the Veteran reported that the pain in his low back extended to his left knee.  He also reported bilateral knee pain.  On examination the lower extremities were normal.  X-rays showed posterior bilateral patellar spurring.

The additional evidence submitted since the February 1997 rating decision includes VA treatment records.  At May 2003 treatment there was some slight discomfort with full flexion of the knees.  He was noted to have degenerative joint disease of the knees.  In January 2007 the Veteran was noted to have osteoarthritis of the knees, which was stable.  At May 2011 treatment the Veteran reported intermittent knee discomfort.  May 2014 x-rays showed minimal arthritic changes.  At August 2012 treatment the Veteran complained of intermittent knee pain that he said started while he was in the military.  On examination there was minimal crepitus in the right knee and normal range of motion.  The impression was osteoarthritis and he was prescribed ibuprofen.  The Veteran testified at the September 2014 hearing that there were times during service when he was treated for his knees in the field, but it was not entered into his service treatment records.  He also said that he was diagnosed with bone spurs in his knees around 1980 to 1981 while at Fort Meade.

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's testimony from the hearing indicates that he had additional treatment during service for his knees and an earlier diagnosis of bone spurs.  The additional evidence also shows post-service diagnoses related to the knees.  Accordingly, the new evidence relates to unestablished facts necessary to substantiate the claim, and it is new and material.  Therefore, the criteria for reopening the Veteran's claim have been met.  

Applying the benefit of the doubt doctrine, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record shows in-service knee complaints, a diagnosis of bilateral patellar spurring during service, and a post-service diagnosis of degenerative joint disease and osteoarthritis of the knees.  This evidence of in-service complaints with imaging abnormalities, together with evidence of current left and right knee osteoarthritis, places the evidence on the question of service connection in equipoise.  Therefore, claims of service connection are granted.


ORDER

Service connection claim for left knee arthritis is granted.

Service connection claim for right knee arthritis is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


